Supreme Court of Florida
                                    ____________

                                    No. SC19-1049
                                    ____________


        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.420.

                                    June 27, 2019

PER CURIAM.

      In response to recent legislation, the Court, on its own motion, amends

Florida Rule of Judicial Administration 2.420(d) (Procedures for Determining

Confidentiality of Court Records) to add two new categories of information in

court records that the clerk of court must designate and maintain as confidential

under rule 2.420(d)(1)(B). See Fla. R. Jud. Admin. 2.140(d). We have

jurisdiction. See art. V, § 2(a), Fla. Const.

      The Court amends rule 2.420(d)(1)(B)(viii) to add “all petitions, court

orders, and related records under the Baker Act” as a category of court records that

the clerk must designate and maintain as confidential under the rule. This

amendment is in response to newly enacted section 394.464, Florida Statutes,

which makes such Baker Act records confidential. See ch. 2019-51, §§ 1-2, Laws
of Fla. (creating § 394.464 (Court records; confidentiality), Fla. Stat., effective July

1, 2019).

      In response to the addition of subsection 3 to section 119.0714(1)(k), Florida

Statutes (2018), the Court adds new subdivision (xxiii) to rule 2.420(d)(1)(B). The

new subdivision lists “[i]nformation that can be used to identify a petitioner or

respondent in a petition for an injunction against domestic violence, repeat

violence, dating violence, sexual violence, stalking, or cyberstalking, and any

affidavits, notice of hearing, and temporary injunction until the respondent has

been personally served with a copy of the petition for injunction, affidavits, notice

of hearing, and temporary injunction.” See ch. 2019-39, §§ 1, 3, Laws of Fla.

(amending § 119.0714(1)(k), Fla. Stat., effective July 1, 2019).

      Accordingly, the Florida Rules of Judicial Administration are amended,

as reflected in the appendix to this opinion. New language is indicated by

underscoring, and deleted language is indicated by struck-through type. The

amendments shall become effective July 1, 2019, at 12:01 a.m. Because the

amendments were not published for comment prior to their adoption, interested

persons shall have seventy-five days from the date of this opinion in which to file

comments with the Court.1


      1. All comments must be filed with the Court on or before September 10,
2019, with a separate request for oral argument if the person filing the comment
wishes to participate in oral argument, which may be scheduled in this case. If
                                         -2-
      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                       -3-
                                        APPENDIX

RULE 2.420.         PUBLIC ACCESS TO AND PROTECTION OF
                    JUDICIAL BRANCH RECORDS

      (a) – (c)     [No Change]

      (d)    Procedures for Determining Confidentiality of Court Records.

             (1) The clerk of the court shall designate and maintain the
confidentiality of any information contained within a court record that is described
in subdivision (d)(1)(A) or (d)(1)(B) of this rule. The following information shall
be maintained as confidential:

                    (A)   [No Change]

                    (B) except as provided by court order, information subject to
subdivision (c)(7) or (c)(8) of this rule that is currently confidential or exempt from
section 119.07, Florida Statutes, and article I, section 24(a) of the Florida
Constitution as specifically stated in any of the following statutes or as they may
be amended or renumbered:

                          (i) – (vii)     [No Change]

                           (viii) Clinical records under the Baker Act., §
394.4615(7), Fla. Stat., and all petitions, court orders, and related records under the
Baker Act, § 394.464, Fla. Stat.

                          (ix) – (xxii) [No Change]

                           (xxiii) Information that can be used to identify a
petitioner or respondent in a petition for an injunction against domestic violence,
repeat violence, dating violence, sexual violence, stalking, or cyberstalking, and
any affidavits, notice of hearing, and temporary injunction until the respondent has
been personally served with a copy of the petition for injunction, affidavits, notice
of hearing, and temporary injunction. § 119.0714(1)(k)3., Fla. Stat.

              (2) – (5)   [No Change]

       (e) – (m)    [No Change]


                                          -4-
      Committee Note
        [No Change]


2002 – 2007 Court Commentary
        [No Change]


 APPENDIX TO RULE 2.420

        [No Change]




            -5-